FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 Dated August 3, 2007 BIOMIRA INC. (Translation of registrant’s name into English) Edmonton Research Park 2011-94 Street, Edmonton, Alberta Canada T6N1H1 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F x (for past years ending in calendar year 1996) Form 40-F x (commencing in calendar year 1997) Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): EXPLANATORY NOTE On August 3, 2007, Biomira Inc. filed with the System for Electronic Document Analysis and Retrieval in Canada the following documents: • Quarterly Report of the Company for the Second Quarter Ended June 30, 2007, containing Management’s Discussion and Analysis of Financial Condition and Results of Operations and Unaudited Interim Consolidated Financial Statements and Notes to the Consolidated Financial Statements, to be mailed to Registered and Beneficial Shareholders on or about August 9, 2007. (attached to this report as Exhibit 99.1) • Canadian Certification of the Company’s Chief Executive Officer of Interim Filings (Form 52-109 F2). (attached to this report as Exhibit 99.2) • Canadian Certification of the Company’s Chief Financial Officer of Interim Filings (Form 52-109 F2). (attached to this report as Exhibit 99.3) EXHIBIT INDEX Exhibit Number Description of Document 99.1 Quarterly Report of the Company for the Second Quarter Ended June 30, 2007 to be mailed to Registered and Beneficial Shareholders on or about August 9, 2007 99.2 Canadian Certification of the Company’s Chief Executive Officer of Interim Filings (Form 52-109 F2) 99.3 Canadian Certification of the Company’s Chief Financial Officer of Interim Filings (Form 52-109 F2) SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BIOMIRA INC. (Registrant) Date: August 3, 2007 By: /s/ Edward A. Taylor Edward A. Taylor, CGA Vice President, Finance & Administration and Chief Financial Officer
